Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
BRADFORD FILSINGER,                                 )                     No. 08-04-00175-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       383rd District Court
)
MEERI FILSINGER,                                          )                   of El Paso County, Texas
)
                                    Appellee.                          )                       (TC# 2003CM6561)

O P I N I O N

            Bradford Filsinger appeals from an order granting a writ of habeas corpus.  He raises several
issues pertaining to the trial court’s subject matter jurisdiction of the child custody proceeding and
its authority to issue a writ of habeas corpus requiring the return of his son to his former wife, Meeri
Filsinger.  An order granting a writ of habeas corpus is not an appealable order.  Gray v. Rankin, 594
S.W.2d 409 (1980); Zeissig v. Zeissig, 600 S.W.2d 353, 357 (Tex.Civ.App.--Houston [1st Dist.]
1980, no writ).  We dismiss the appeal for want of jurisdiction.

August 18, 2005                                                          
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.